Exhibit 10.1

Execution Version

SHARE REPURCHASE AGREEMENT

THIS SHARE REPURCHASE AGREEMENT (this “Agreement”) is made and entered into as
of this 27th day of May, 2014, by and among Quintiles Transnational Holdings
Inc., a North Carolina corporation (the “Purchaser”), and TPG Quintiles Holdco,
L.P. (the “Seller”).

RECITALS

WHEREAS, the Seller holds 3,287,209 shares (the “Shares”) of common stock of the
Purchaser (the “Common Stock”) that it acquired in 2003 in connection with a
going private transaction involving an affiliate of the Purchaser and desires to
sell such Shares to the Purchaser on the terms and conditions set forth in this
Agreement.

WHEREAS, the Purchaser desires to purchase from the Seller the Shares (and not
shares acquired by certain other investment funds, including funds affiliated
with the Seller, in subsequent transactions) on the terms and conditions set
forth in this Agreement (the “Repurchase Transaction”).

WHEREAS, after due consideration, all of the members of the Board of Directors
of the Purchaser that are not designees of the Seller or its affiliates and the
Audit Committee of the Board of Directors of the Purchaser have approved the
Repurchase Transaction.

NOW, THEREFORE, in consideration of the premises and the agreements set forth
below, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

ARTICLE I

SALE AND PURCHASE OF COMMON SHARES

Section 1.1 Purchase. Subject to the terms and conditions of this Agreement, on
the first day following the date of this Agreement or such other date as the
parties agree (the “Closing Date”), the Seller shall sell, assign, transfer,
convey and deliver the Shares to the Purchaser, and the Purchaser shall
purchase, acquire and accept the Shares from the Seller. The purchase price for
each Share shall be equal to (x) 98% multiplied by (y) the closing market price
of the Common Stock on the New York Stock Exchange on the date of this Agreement
(which closing market price is $51.26), rounded to the nearest whole cent (the
“Purchase Price”).

Section 1.2 Closing. On the Closing Date, (a) the Seller shall deliver or cause
to be delivered to the Purchaser all of the Seller’s right, title and interest
in and to the Shares by an appropriate method reasonably agreed to by the
Purchaser and the Seller, together, in each case, with all documentation
reasonably necessary to transfer to Purchaser all of the Seller’s right, title
and interest in and to the Shares and (b) the Purchaser shall pay to the Seller
the Purchase Price in cash by wire transfer of immediately available funds in
accordance with the wire transfer instructions provided by the Seller to the
Purchaser.



--------------------------------------------------------------------------------

ARTICLE II

REPRESENTATIONS AND WARRANTIES OF THE SELLER

The Seller hereby makes the following representations and warranties to the
Purchaser, each of which is as of the date of this Agreement, and will be as of
the Closing Date, true and correct.

Section 2.1 Existence and Power.

(a) The Seller has the power, authority and capacity to execute and deliver this
Agreement, to perform its obligations hereunder, and to consummate the
transactions contemplated hereby.

(b) The execution and delivery of this Agreement by the Seller and the
consummation by the Seller of the transactions contemplated hereby (i) do not
require the consent, approval, authorization, order, registration or
qualification of, or (except for filings pursuant to Section 16 or Regulation
13D under the Securities Exchange Act of 1934) filing with, any governmental
authority or court, or body or arbitrator having jurisdiction over the Seller;
and (ii) except as would not have a material adverse effect on the ability of
the Seller to consummate the transactions contemplated by this Agreement, do not
and will not constitute or result in a breach, violation or default under any
note, bond, mortgage, deed, indenture, lien, instrument, contract, agreement,
lease or license, whether written or oral, express or implied, to which the
Seller is a party or with the Seller’s organizational documents, or any statute,
law, ordinance, decree, order, injunction, rule, directive, judgment or
regulation of any court, administrative or regulatory body, governmental
authority, arbitrator, mediator or similar body on the part of the Seller or
cause the acceleration or termination of any obligation or right of the Seller
or any other party thereto.

Section 2.2 Valid and Enforceable Agreement; Authorization. This Agreement has
been duly authorized by the Seller, has been duly executed and delivered by the
Seller and constitutes a legal, valid and binding obligation of the Seller,
enforceable against the Seller in accordance with its terms, except as limited
by applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance and other similar laws of general application affecting enforcement
of creditors’ rights generally and general principles of equity.

Section 2.3 Title to Shares. The Seller has good and valid title to the Shares
free and clear of any lien, encumbrance, pledge, charge, security interest,
mortgage, title retention agreement, option, equity or other adverse claim, and
has not, in whole or in part, (a) assigned, transferred, hypothecated, pledged
or otherwise disposed of the Shares or its ownership rights in the Shares other
than, in connection with the Repurchase, to the Purchaser, or (b) given any
person or entity other than, in connection with the Repurchase, the Purchaser
any transfer order, power of attorney or other authority of any nature
whatsoever with respect to the Shares.

Section 2.4 Sophistication of Seller. The Seller acknowledges and agrees that,
except as set forth in this Agreement, the Purchaser is not making any express
or implied warranties in

 

2



--------------------------------------------------------------------------------

connection with the Repurchase Transaction. The Seller has such knowledge and
experience in financial and business matters and in making investment decisions
of this type that it is capable of evaluating the merits and risks of making its
investment decision regarding the Repurchase Transaction and of making an
informed investment decision. The Seller has received all information it
considers necessary or appropriate for deciding whether to dispose of the
Shares. The Seller has independently investigated and evaluated the value of the
Shares and the financial condition and affairs of the Purchaser and, based upon
its independent analysis, the Seller has reached its own business decision to
effect the sale of Shares contemplated hereby. The Seller is not relying on the
Purchaser with respect to the tax and other economic considerations of the
Repurchase Transaction, and the Seller has relied on the advice of, or has
consulted with, the Seller’s own advisors.

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF THE PURCHASER

The Purchaser hereby makes the following representations and warranties to the
Seller, each of which is as of the date of this Agreement, and will be as of the
Closing Date, true and correct.

Section 3.1 Existence and Power.

(a) The Purchaser is a corporation duly organized and validly existing under the
laws of the State of North Carolina and has the power, authority and capacity to
execute and deliver this Agreement, to perform the Purchaser’s obligations
hereunder, and to consummate the transactions contemplated hereby.

(b) The execution and delivery of this Agreement by the Purchaser and the
consummation by the Purchaser of the transactions contemplated hereby (i) does
not require the consent, approval, authorization, order, registration or
qualification of, or (except for filings pursuant to Section 13 under the
Securities Exchange Act of 1934) filing with, any governmental authority or
court, or body or arbitrator having jurisdiction over the Purchaser; and
(ii) except as would not have a material adverse effect on the ability of the
Purchaser to consummate the transactions contemplated by this Agreement, does
not and will not constitute or result in a breach, violation or default under,
any note, bond, mortgage, deed, indenture, lien, instrument, contract,
agreement, lease or license, whether written or oral, express or implied, to
which the Purchaser is a party, with the Purchaser’s articles of incorporation
or bylaws, or any statute, law, ordinance, decree, order, injunction, rule,
directive, judgment or regulation of any court, administrative or regulatory
body, governmental authority, arbitrator, mediator or similar body on the part
of the Purchaser or cause the acceleration or termination of any obligation or
right of the Purchaser or any other party thereto.

Section 3.2 Valid and Enforceable Agreement; Authorization. This Agreement has
been duly authorized by the Purchaser, has been duly executed and delivered by
the Purchaser and constitutes a legal, valid and binding obligation of the
Purchaser, enforceable against the Purchaser in accordance with its terms,
except as limited by applicable bankruptcy, insolvency, reorganization,
moratorium, fraudulent conveyance and other similar laws of general application
affecting enforcement of creditors’ rights generally and general principles of
equity.

 

3



--------------------------------------------------------------------------------

ARTICLE IV

MISCELLANEOUS PROVISIONS

Section 4.1 Notice. All notices, requests, certificates and other communications
to any party hereunder shall be in writing and shall be deemed given or made:
(a) as of the date delivered, if personally delivered; (b) on the date the
delivering party receives confirmation, if delivered by facsimile or electronic
mail; (c) three business days after being mailed by registered or certified mail
(postage prepaid with return receipt requested); or (d) one business day after
being sent by overnight courier service (providing proof of delivery), to the
parties at the following addresses (or at such other address for a party as
shall be specified in a notice given in accordance with this Section 4.1).

If delivered to the Purchaser, to:

Quintiles Transnational Holdings Inc.

4820 Emperor Blvd.

Durham, NC 27703

Attention: James H. Erlinger III

Facsimile No.: (919) 998-1361

E-mail: james.erlinger@quintiles.com

with a copy (which shall not constitute notice) to:

Smith, Anderson, Blount, Dorsett, Mitchell & Jernigan, L.L.P.

2300 Wells Fargo Capitol Center

Raleigh, NC 27601

Attention: Gerald F. Roach

Facsimile No.: (919) 821-6800

E-mail: groach@smithlaw.com

if to the Seller:

at the last known address of the Seller on the books and records of the
Purchaser

with copies (which shall not constitute notice) to:

Ropes & Gray LLP

The Prudential Tower

800 Boylston Street

Boston, Massachusetts 02199

 

4



--------------------------------------------------------------------------------

Attention:

  

Thomas Holden

Julie H. Jones

   R. Newcomb Stillwell

Facsimile No.:

   (617) 951-7050

E-mail:

  

thomas.holden@ropesgray.com

julie.jones@ropesgray.com

newcomb.stillwell@ropesgray.com

Section 4.2 Entire Agreement. This Agreement embodies the entire agreement and
understanding of the parties hereto with respect to the subject matter hereof
and supersedes all prior and contemporaneous oral or written agreements,
representations, warranties, contracts, correspondence, conversations, memoranda
and understandings between or among the parties or any of their agents,
representatives or affiliates relative to such subject matter, including,
without limitation, any term sheets, emails or draft documents.

Section 4.3 Assignment; Binding Agreement. Neither this Agreement nor any of the
rights, interests, or obligations hereunder shall be assigned, in whole or in
part, by any of the parties without the prior written consent of the other
parties. Subject to the preceding sentence, this Agreement and the various
rights and obligations arising hereunder shall inure to the benefit of and be
binding upon the parties hereto and their respective successors and permitted
assigns. Any purported assignment not permitted under this Section 4.3 shall be
null and void.

Section 4.4 Counterparts. This Agreement may be executed in multiple
counterparts, and on separate counterparts, each of which shall be deemed an
original, but all of which taken together shall constitute one and the same
instrument. Any counterpart or other signature hereupon delivered by facsimile
or electronic transmission shall be deemed for all purposes as constituting good
and valid execution and delivery of this Agreement by such party.

Section 4.5 Governing Law; Waiver of Jury Trial. This Agreement and all matters
arising out of or relating to this Agreement (whether in contract, tort or
otherwise) shall in all respects be construed in accordance with and governed by
the substantive laws of the State of New York, without giving effect to
principles of conflicts of laws. The respective agreements, representations,
warranties and other statements of the Seller and the Purchaser, as set forth in
this Agreement, shall remain in full force and effect regardless of any
investigation (or any statement as to the results thereof) made by or on behalf
of the Seller or the Purchaser or any of their respective officers, directors or
affiliates and regardless of whether the Seller or the Purchaser knew or should
have known that any such representation or warranty is, was or might be
inaccurate, and shall survive the Closing Date. Each party hereto waives, to the
fullest extent permitted by applicable law, any right it may have to a trial by
jury in respect of any action, suit or proceeding arising out of or relating to
this Agreement or any transaction contemplated hereby.

Section 4.6 No Third Party Beneficiaries or Other Rights. This agreement is for
the sole benefit of the parties and their successors and permitted assigns and
nothing herein express or implied shall give or shall be construed to confer any
legal or equitable rights or remedies to any person other than the parties to
this Agreement and such successors and permitted assigns.

 

5



--------------------------------------------------------------------------------

Section 4.7 Waiver; Consent. This Agreement and its terms may not be changed,
amended, waived, terminated, augmented, rescinded or discharged (other than in
accordance with its terms), in whole or in part, except by a writing executed by
the parties hereto.

Section 4.8 No Broker. Except as previously disclosed in writing to each other
party, no party has engaged any third party as broker or finder or incurred or
become obligated to pay any broker’s commission or finder’s fee in connection
with the transactions contemplated by this Agreement.

Section 4.9 Further Assurances. Each party hereto hereby agrees to execute and
deliver, or cause to be executed and delivered, such other documents,
instruments and agreements, and take such other actions consistent with the
terms of this Agreement, as may be reasonably necessary in order to accomplish
the transactions contemplated by this Agreement.

Section 4.11 Costs and Expenses. Each party hereto shall each pay its own
respective costs and expenses, including, without limitation, any commission or
finder’s fee to any broker or finder, incurred in connection with the
negotiation, preparation, execution and performance of this Agreement.

Section 4.12 Severability. If any one or more of the provisions contained
herein, or the application thereof in any circumstance, is held invalid, illegal
or unenforceable, the validity, legality and enforceability of any such
provision in every other respect and of the remaining provisions contained
herein shall not be affected or impaired thereby.

(Signatures appear on the next page.)

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed as of the date first above written.

 

PURCHASER: QUINTILES TRANSNATIONAL HOLDINGS INC. By:  

/s/ Kevin K. Gordon

Name:   Kevin K. Gordon Title:  

Executive Vice President and

Chief Financial Officer

[Signature Page to Share Repurchase Agreement]

 



--------------------------------------------------------------------------------

SELLER:   TPG QUINTILES HOLDCO, L.P.   By:  

TPG GenPar III, L.P.,

its general partner

  By:  

TPG Advisors III, Inc.,

its general partner

  By:  

/s/ Ronald Cami

  Name:   Ronald Cami   Title:   Vice President

[Signature Page to Share Repurchase Agreement]

 